Citation Nr: 0008472	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran appeared at a personal 
hearing before a Hearing Officer in May 1995.  A subsequent 
hearing, scheduled for June 1997, was canceled at the 
veteran's request.

The Board notes that, following a VA hospitalization in 1974, 
the RO issued a rating decision in December 1974 which 
listed, without explanation, that a passive-aggressive 
personality, with depressive features, was not service-
connected.  However, it appears that the veteran was not 
informed of that part of the decision and thus it is not 
final.  Therefore, the Board has reviewed the claims file de 
novo in rendering its decision on this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran's service medical records contain no 
complaints or findings of any psychiatric problems.

3.  Although a VA examiner in October 1997 diagnosed 
dysthymic disorder and suggested that the veteran's 
experiences in Vietnam might be contributing to his dysthymia 
and anxiety, no Axis I diagnosis was listed on the veteran's 
September 1999 VA examination report, and he denied any post-
traumatic stress disorder symptomatology.

4.  The evidence does not show a current diagnosis of post-
traumatic stress disorder.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in, or aggravated by, the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render 
an equitable decision on the issue on appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has determined "that establishing 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and [service]."  (emphasis added) 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran's available service medical records contain no 
complaints or findings of psychiatric problems.  The 
veteran's service personnel records indicated that he served 
in the Republic of Vietnam and received decorations including 
the combat infantryman badge.

The veteran was hospitalized at a VA medical center from July 
to October 1974.  It was noted, inter alia, that he had a 
problem with anxiety and he was referred for vocational 
counseling.  The discharge diagnoses included passive-
aggressive personality, with depressive features.

A VA psychological evaluation report was prepared in October 
1974 in connection with the veteran's vocational counseling.  
It was noted that he appeared very nervous, and was chain-
smoking and talking incessantly.  His hands were found to be 
shaking.  He expressed feelings of insecurity, and his 
thought patterns were noted to be disorganized at times.

In December 1974, the RO, on its own initiative, included in 
a rating decision that the veteran's passive-aggressive 
personality, with depressive features, was a personality 
disorder and not considered a disability for purposes of VA 
benefits, and was thus not service-connected.  In its 
December 16, 1974, letter to the veteran describing the 
issues decided in the December 1974 rating decision, however, 
the RO did not inform the veteran that his personality 
disorder was not being service-connected.

In September 1975, the veteran underwent a VA examination.  
It was noted that he complained of tinnitus.  The examiner 
noted that the veteran was especially upset about his 
tinnitus and appeared to be excessively anxious.  The 
impression was that the veteran's tinnitus was related to his 
high tone hearing loss, and was made worse by the veteran's 
emotional tension.

The report of the veteran's October 1993 VA 
neuropsychological evaluation notes that he had a very 
anxious affect and appeared increasingly distressed as the 
interview progressed.  He complained of having trouble with 
comprehension, concentration and memory, which he attributed 
to his tinnitus.  He stated he felt he was acting stupid and 
that his memory was decreased.  He denied having any symptoms 
of depression.  He stated that he had no hallucinations or 
delusions and no suicidal or homicidal ideation.  Test 
results were indicative of multifocal dysfunction.  No 
acquired psychiatric disorder was diagnosed.

In June 1994, the veteran filed a claim for service 
connection for a nervous condition.  In August 1994, the RO 
sent the veteran a letter stating that service connection for 
a psychiatric disorder was previously denied, and that he 
would have to submit additional evidence in order to reopen 
his claim.

The veteran attended a personal hearing in May 1995 in which 
he testified that he was more temperamental since his 
separation from service.  He was upset that he did not get 
vocational training and had to continue to work on his 
family's farm.  He stated that his tinnitus, which he 
described as "whistling" in his ear, made him hyper and 
kept him up at night.  He testified he had never seen a 
psychiatrist.  He indicated that he had had trouble 
completing vocational rehabilitation training because he was 
hotheaded.  He stated that he did not socialize.

The veteran underwent a psychological evaluation in May 1995 
as part of a VA compensation and pension evaluation.  He 
reported no present reexperiencing of events in service or 
intrusive thoughts.  He tended to avoid combat movies.  He 
reported some sleep disturbance and concentration problems 
were noted.  His score on the Mississippi scale test was 
below the cut-off score for Vietnam combat related post-
traumatic stress disorder.  His Minnesota Multiphasic 
Personality Inventory II profile appeared consistent with 
depression and/or schizoid personality disorder.  The 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of post-traumatic stress disorder.

During his June 1995 VA examination, the veteran stated that 
he had had intrusive recollections about his Vietnam 
experiences during the first two years after his return from 
Vietnam.  He stated that he had not had any nightmares for 
the past ten years.  He denied any suicidal or homicidal 
ideation, any depressive or manic episodes, any panic 
attacks, any hallucinations, or any obsessive-compulsive 
symptoms.  He reported that he occasionally watched 
television, or chased deer out for his nieces and nephews to 
hunt.  He stated that he occasionally visited the Veterans' 
of Foreign Wars of the United States post, and once got fined 
for disorderly conduct for getting into an argument with the 
manager there.  It was noted that his affect was neutral and 
his mood anxious.  His thought processes were slowed and 
circumstantial.  He referred to himself as "Mongoloid".  
His insight was found to be poor and his judgment fair.  He 
was oriented times three.  It was noted that the veteran did 
not satisfy all of the criteria for post-traumatic stress 
disorder and no Axis I diagnosis was made.  

A July 1995 Hearing Officer's decision held that service 
connection was not warranted for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

Another personal hearing was scheduled for June 1997, but was 
canceled at the veteran's request.

The report of the veteran's October 1997 VA examination noted 
that the veteran stated he served in Quang Tri in Vietnam, 
and was sometimes on patrol up to 31 days at a time.  He 
stated that he sometimes walked point, and stood perimeter 
guard.  He reported that many of the other members of his 
company were killed or wounded, but that it was the fault of 
the commanders, and was not his fault.  He reported having 
received a gunshot wound to the right elbow, and burns to his 
eyes from a trip flare accident.  He further reported that he 
had been nervous after his separation from service due to 
financial problems, and stated that other persons told him 
his hands shook.  He complained of lack of concentration, 
which he attributed to tinnitus.  He also complained of 
memory problems, however, the examiner noted that his memory 
for dates related to his history appeared to be good.  He 
denied having any nightmares about Vietnam, getting violent 
from anger, abusing alcohol, or having hallucinations.  He 
reported having had one panic attack in combat.  He stated 
that when he smelled dead chickens it brought back the smell 
of dead bodies he had experienced in Vietnam.  He was found 
to be pleasant and comfortable in the interview situation.  
The results of psychological tests administered in the course 
of the examination indicated that he was quite distressed, 
and felt depressed and hopeless.  They also indicated that he 
had low self-esteem, and thought about death.  Further, they 
showed that he was agitated and anxious due to his financial 
situation, and was dissatisfied with his interpersonal 
relationships and his limited social life.  He was also angry 
and resentful of others and felt alienated and exploited by 
his family.  The examiner found that although the veteran had 
had traumatic experiences, his symptomatology did not meet 
the criteria for post-traumatic stress disorder.  The 
examiner noted that it was possible that his Vietnam 
experiences might be contributing to his dysthymic disorder 
and anxiety symptoms.  The Axis I diagnosis was dysthymic 
disorder and the Axis III diagnosis was intellectual 
deficits.  

The report of the veteran's September 1999 VA examination 
noted that the veteran denied any current psychiatric 
problems, including depression.  He stated he slept five to 
six hours a night, and denied having excessive fatigue.  He 
reported that he was able to concentrate.  He denied having 
any suicidal ideation, hallucinations, or symptoms of post-
traumatic stress disorder.  He reported he used to startle 
easily, but that it did not happen any more.  He denied 
having any repeated bad dreams or intrusive memories.  The 
examiner noted that the veteran was able to talk about combat 
trauma without appearing upset.  No Axis I diagnosis was 
assigned.  The Axis II diagnosis was personality disorder, 
not otherwise specified. 

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
award of service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  

The Board notes that the examiner at the October 1997 VA 
examination made a diagnosis of dysthymic disorder, and 
suggested that the veteran's experiences in Vietnam might 
contribute to his anxiety and dysthymia.  However, on the 
September 1999 examination report, no Axis I diagnosis was 
made and it was specifically noted that the veteran denied 
all symptoms of post-traumatic stress disorder.  The Board 
further notes that the bulk of the veteran's VA examinations 
and evaluations since his separation from service have made 
no Axis I diagnosis, but have, instead found that the veteran 
suffers from a personality disorder.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  Therefore, service connection 
cannot be granted for a personality disorder.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


		
TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


